DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2,
There is a lack of antecedent basis for the limitations requiring “the machine direction” and “the cross direction” as there is no previous recitation of “a machine direction” or “a cross direction” rendering the scope of the claims indefinite.
Regarding claim 4, 
There is a lack of antecedent basis for the limitations requiring “the machine direction” and “the cross direction” as there is no previous recitation of “a machine direction” or “a cross direction” rendering the scope of the claims indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0029583 A1) in view of Vinci et al. (US 2016/0230046 A1).
Regarding claims 1-4, 6, and 9-14,
Lin teaches a laminate for use in an article comprising a biaxially oriented polyethylene (BOPE) film comprising a polyethylene composition, wherein the polyethylene composition may either be a first linear low density polyethylene polymer present at 20 to 50 wt%, which overlaps with the claimed endpoint of 50 weight percent or greater, and a density of greater than 0.925 g/cc, which overlaps with the claimed 0.910 to 0.940 g/cc, or a second linear low density polyethylene polymer being present from 50 to 80 wt%, which is within the claimed range, and a density of from 0.910 to 0.940 g/cc, which is within the claimed range (Lin: abstract; par. 0001-0019, 0028, and 0047-0052). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. The polyethylene composition may have an MWHDF>95 greater than 135 kg/mol and an IHDF>95 greater than 42 kg/mol (Lin: par. 0030-0032). THE BOPE film may comprise an additional linear low-density polyethylene (Lin: abstract; par. 0001-0019, 0028, and 0047-0052). 
The examples in Table 5 detail the BOPE film having a thickness of 0.9 mil (converts to about 22 microns) which is within the claimed range of from 10 to 70 microns (Lin: Table 5). The BOPE film may be oriented in the machine direction (MD) at a draw ratio of equal to or greater than 3 (3:1) which overlaps with the claimed range of from 2:1 to 6:1 and a transverse direction (TD, corresponds to the cross-direction CD) draw ratio of greater than 4 or greater than 5 (4:1 or 5:1) which overlaps with the claimed draw ratio of from 2:1 to 9:1 (Lin: par. 0042-0046). The ratio of MD and CD draw ratios may be 1:1 and may be overlapping with the claimed ratio of 1:1 to 1:2.5 (Lin: par. 0042-0046). The overall draw ratio as defined by the claim as draw ratio of MD X draw ratio in CD may also overlap with the claimed 8 to 54. For example, Lin explicitly discloses both may be 4:1 ratios which would result in an overall draw ratio of 16 which is within the disclosed range. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. 
Lin further teaches the laminate may comprise “at least one” of the oriented film layers (Lin: par. 0047-0052). Therefore, additional oriented film layers may be present within the laminate which may also be composed of polyethylene and thus may be considered to correspond to the claimed polyethylene film. As the additional oriented film layer may be the same as the previously disclosed BOPE layer, the polyethylene film may also comprise at least 50 weight percent polyethylene based on the total weight of the polyethylene film comprising a linear low-density polyethylene as described above (Lin: par. 0019, 0028, and 0047-0052). One of ordinary skill in the art would reasonably consider the two films to have the same thickness as described previously as the films are repeat films of the claimed BOPE layer. Thus, the polyethylene film may have a thickness of 22 microns which is within the claimed range of 20 to 200 microns resulting in a thickness ratio of the BOPE film to the polyethylene film to be 1 which is within the claimed range of from 0.1 to 1 (Lin: Table 5; par. 0047-0052). The polyethylene film may also comprise a polyethylene with a melt index (I2) of from 0.5 to 10 g/10 min which overlaps with the claimed range of from 0.5 to 6 g/10 min and may have a density that overlaps as described previously such as a density of from 0.910 to 0.940 g/cc (Lin: abstract; par. 0047-0052). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Lin is silent towards a barrier adhesive layer comprising a polyurethane with the specifics required by claim 6.
Vinci teaches applying a polyurethane adhesive to impart improved barrier properties to laminates for use in applications such as packaging (Vinci: abstract; par. 0026-0027). The adhesive may be utilized to adhere polyethylene films together (Vinci: par. 0027). The urethane adhesive layer comprises an isocyanate component comprising a single species of polyisocyanate; and an isocyanate-reactive component comprising a hydroxyl-terminated polyester incorporated as substantially-miscible solids in a carrier solvent, the polyester formed from a single species of a linear aliphatic diol having terminal hydroxyl groups and from 2 to 10 carbon atoms, and a linear dicarboxylic acid, the polyester having a number average molecular weight form 300 to 5,000 an being solid at 25ºC, and having a melting point of 80ºC or below (Vinci: abstract; par. 0008, 0010-0019, and throughout the disclosure).
Lin and Vinci are in the related field of polyethylene-based laminates. Therefore, it would be obvious to one of ordinary skill in the art to utilize the polyurethane adhesive of Vinci between the BOPE film and the polyethylene film of Lin to provide the laminate with improved barrier properties for the intended application as taught by Vinci.
The combination of Lin and Vinci are silent towards the laminate having the claimed oxygen gas transmission rate of 700 cc/[m2-day] or less when measured according to ASTM D3985-05.
However, the combination of Lin and Vinci result in a laminate that has the same structure made by a substantially similar process. For example, the laminate comprise the same composition for the BOPE film, the barrier adhesive layer, and the polyethylene film and the same structure such as film thicknesses and thickness ratios and stretching ratios of the BOPE layer which are shown to inherently possess the claimed oxygen gas transmission rate when measured in the claimed manner. As such, it would be expected that the laminate derived from the combination of Lina and Vinci would also exhibit the claimed oxygen gas transmission rate when measured according to ASTM D3985-05.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 5,
Lin in view of Vinci teaches the laminate required by claim 1. Lin does not explicitly teach wherein the BOPE film is reverse or surface printed. However, the limitations are considered product by process limitations. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113. In this case, there appears to be no structural difference between the claimed BOPE layer and the BOPE layer disclosed by Lin.
Regarding claims 7 and 8,
Lin in view of Vinci teaches the laminate required by claim 1. Lin further teaches the BOPE film may be a laminate of at least one film layer (Lin: par. 0047-0052). Thus, one of ordinary skill in the art would recognize the BOPE film may be a monolayer or a multilayer film. For example, the laminate may be composed of two film layers (one that is considered the claimed BOPE film and one that is considered the claimed polyethylene film) or the laminate may be composed of three film layers (the first two film layers considered the claimed BOPE film and the third film layer may be considered the claimed polyethylene film).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783